ACCEPTED
                                                                                                                               14-15-00138-CV
                                                                                                                 FOURTEENTH COURT OF APPEALS
                                                                                                                             HOUSTON, TEXAS
                                                                                                                          3/25/2015 4:34:10 PM
                                                                                                                           CHRISTOPHER PRINE
                                                                                                                                        CLERK

                              CITY OF HOUSTON                                                                 Annise D. Parker

                                                 Legal Department                                             Mayor
                                                                                                           FILED
                                                                                                            Donna L.INEdmundson
                                                                                                    14th COURT     OF APPEALS
                                                                                                            City Attorney
                                                                                                       HOUSTON,        TEXAS
                                                                                                            Legal Department
                                                                                                            P.O. Box 368
                                                                                                    3/25/2015  4:34:10
                                                                                                            Houston,      PM77001-0368
                                                                                                                      Texas
                                                                                                            City Hall Annex
                                                                                                    CHRISTOPHER         A. PRINE
                                                                                                            900 Bagby, 4th Floor
                                                                                                              Clerk
                                                                                                            Houston, Texas 77002

                                                                                                              832.393.6491 - Telephone
                                                                                                              832.393.6259 - Facsimile
                                                                                                              www.houstontx.gov
                                                       March 25, 2015

          Via e-Filing
          Hon. Chris Daniel
          Harris County District Clerk
          201 Caroline, Suite 420
          Houston, Texas 77002

          Re:        Cause No. 2015-02771; Freedmen’s Town Preservation Coalition v. City of Houston and
                     Conrad Construction Co., Ltd.; in the 80th Judicial District Court of Harris County,
                     Texas

                     Appeal: No. 14-15-00138-CV; The City of Houston v. Freedmen’s Town Preservation
                     Coalition; in the Court of Appeals for the Fourteenth District of Texas at Houston

          Dear Mr. Daniel:

                 Pursuant to Texas Rule of Civil Procedure 34.5(c)(1), Defendant/Appellant City of
          Houston (the City) requests that the documents listed below be included in a Supplemental
          Clerk’s Record to be prepared, certified and filed in the above-numbered appeal in the
          Fourteenth Court of Appeals:

                       Image No.      Date filed       Document

                1.     64384617       02/24/15         Plaintiff’s Verified Second Amended Original Petition and
                                                       Application for Injunctive Relief, and attached affidavit of
                                                       Catherine Roberts
                2.     64389889       02/25/15         Plaintiff’s Supplement to Verified Second Amended
                                                       Original Petition and Application for Injunctive Relief
                3.     64469295       03/02/15         Order Granting Temporary Injunction
                4.     64587620       03/11/15         Conrad’s Plea to the Jurisdiction and Motion to Dissolve
                                                       Temporary Injunction, Exhibits 1 through 3, Proposed
                                                       Order, and Notice of Oral Hearing

Council Members: Brenda Stardig Jerry Davis Ellen R. Cohen Dwight A. Boykins Dave Martin Richard Nguyen Oliver Pennington Edward Gonzalez
Robert Gallegos Mike Laster Larry V. Green Stephen C. Costello David W. Robinson Michael Kubosh C.O. “Brad” Bradford Jack Christie

Controller: Ronald C. Green
Hon. Chris Daniel
March 25, 2015
Page 2

             Image No.     Date filed    Document

      5.     64613595      03/13/15      Conrad’s Supplement to Plea to the Jurisdiction and Motion
                                         to Dissolve Temporary Injunction, and attached Exhibit 3
      6.     64716269      03/20/15      Order Denying Conrad’s Plea to the Jurisdiction and
                                         Motion to Dissolve Temporary Injunction
      7.     64726010      03/20/15      Defendant’s Notice of Interlocutory Appeal
      8.                                 Certified Bill of Costs
      9.                                 Docket Sheet
      10.                  03/25/15      This letter

        Please let me know the cost of preparing this Clerk’s Record at your earliest convenience
so that I can make arrangements for payment.

           Thank you for your courtesy and prompt attention to this matter.

                                                        Sincerely,

                                                         /s/ Kathleen Hopkins Alsina
                                                        Kathleen Hopkins Alsina
                                                        Senior Assistant City Attorney
                                                        832-393-6459
                                                        kate.alsina@houstontx.gov

cc:        Via e-service
           Benjamin L. Hall, III
Hon. Chris Daniel
March 25, 2015
Page 3



                                Certificate of Service

       I hereby certify that on this 25th day of March, 2015, a true and correct copy of
the foregoing has been served on counsel below via e-service.

Benjamin L. Hall, III
The Hall Law Firm
530 Lovett Boulevard
Houston, Texas 77006
bhall@bhalllawfirm.com

                                            /s/ Kathleen Hopkins Alsina
                                           Kathleen Hopkins Alsina